DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
This action is responsive to the amendment filed on 05/09/2022. Claims 1-10 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorang et al. (2019/0226775).

    PNG
    media_image1.png
    495
    728
    media_image1.png
    Greyscale

Regarding claim 1, Lorang discloses a mist eliminator (see annotated figure) configured to remove water entrained in air (the plurality of ribs 308 of the mist eliminator is capable of remove water entrained in air due to surface friction of the ribs 08) flowing through a drain pan (112), the mist eliminator comprising: 
a member (the ribs 308 and the two portion which includes aperture; see annotated figure above) extending along a lateral direction of the drain pan (112) and substantially parallel to a rib (304-1 and 304-2) disposed on a sloped bottom (302) of the drain pan (112; see figure 3), wherein the member is disposed at a distance in a direction longitudinal to the rib (304-1 and 304-2) with respect to a length of the rib (304-1 and 304-2; see annotated figure above), the rib (304-1 and 304-2) comprising a central gap (the gap between the rib 304-1 and 304-2) configured to allow water to drain through the drain pan (112; see annotated figure above); and 
the member (the ribs 308 and the two portion which includes aperture; see annotated figure above) comprising a first part (the two portions which includes aperture) having at least one aperture (see annotated figure above) and a second part (308) without an aperture (see annotated figure above), wherein the second part (308) without an aperture is located in an area of highest air velocity (figure 1B shows the airflow 118 flows from the top to the bottom of the dehumidifier; the second part 308 is the first parts that is in contact the airflow 118therefore, the second part is located in the area of highest air velocity causes by the central gap) caused by the central gap (the gap between the rib 304-1 and 304-2; see figure 1B and annotated figure above).
Regarding claim 3, Lorang discloses the drain pan (112) comprises: 
a basin (302) disposed at least partially below an evaporator (108) and configured to collect water condensed from the evaporator (108; see figure 1B); and 
a central ridge (306) disposed proximate to the basin (302), the central ridge (306) comprising a wall along the lateral direction to prevent water from leaving the basin (302; see figure 3).
Regarding claim 5, Lorang discloses the at least one aperture (the two portions which includes the apertures) is configured to allow air to flow through the mist eliminator (see annotated figure).

Allowable Subject Matter
Claims 2, 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose the detail structure of the mist eliminator as required in claims 2, 4 and 6-10. Also, there is no further teachings or motivation to modify the mist eliminator of the Lorang in order to arrive the claim invention. Therefore, claims 2, 4 and 6-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763